Filed Pursuant to Rule 424(b)(3) File No. 333-152042 USA TECHNOLOGIES, INC. 2,854,381 shares of Common Stock THE OFFERING The resale by our selling shareholder of up to 2,854,381 shares of common stock on The NASDAQ Global Market at the prevailing market price or in negotiated transactions. We are registering these shares as required by the terms of the registration rights agreements between the selling shareholder and us. Such registration does not mean that the selling shareholder will actually offer or sell any of these shares. We will receive no proceeds from the sale of the shares by the selling shareholder. We will receive proceeds from the sale of shares issuable by us upon the exercise of warrants by the selling shareholder. Of the shares covered by this prospectus, 903,955 are shares underlying warrants issuable as of the date of this prospectus. These warrants may be exercised at $5.90 per share at any time before September 14, 2013. Our common stock is listed on The NASDAQ Global Market under the symbol “USAT.” On October 8, 2009, the last reported sale price of our common stock was $1.64 per share. THIS INVESTMENT INVOLVES A HIGH DEGREE OF RISK. YOU SHOULD PURCHASE SHARES ONLY IF YOU CAN AFFORD A COMPLETE LOSS. Please refer to Risk Factors beginning on Page 7. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of the securities or passed on the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. The date of this prospectus is October 14, 2009. 1 TABLE OF CONTENTS Contents Page Prospectus Summary 3 Special Note Regarding Forward Looking Statements 5 Risk Factors 7 Use of Proceeds 15 Selected Financial Data 16 Quarterly Financial Data 17 Quantitative and Qualitative Disclosures About Market Risk 18 Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Other Events 25 Business 27 Management 44 Principal Shareholders 61 Certain Transactions 63 Selling Shareholders 63 Market for Common Stock 64 Plan of Distribution 66 Description of Securities 68 Legal Matters 71 Experts 71 Where You Can Find Additional Information 71 Financial Statements 72 2 PROSPECTUS SUMMARY OUR COMPANY USA Technologies, Inc. (the “Company”, “We” and “Our”) was incorporated in the Commonwealth of Pennsylvania in January 1992. The Company offers a suite of networked devices and associated wireless non-cash payment, control/access management, remote monitoring and data reporting services. As a result of the acquisition of the assets of Bayview Technology Group, LLC (“Bayview”) in July 2003, our Company also manufactures and sells energy management products which reduce the power consumption of various equipment, such as refrigerated vending machines and glass front coolers, thus reducing the energy costs associated with operating this equipment. As of June 30, 2009, the Company had approximately 52,000 devices connected to its USALive® network. During the year ended June 30, 2009, the Company processed approximately 22.4 million transactions totaling over $47.1 million. OUR BUSINESS We design and market systems and solutions that facilitate electronic payment options for distributed assets such as vending machines, kiosks, personal computers, photocopiers, and laundry equipment.Historically, these distributed assets have relied on cash for payment in the form of coins or bills, whereas, our systems allow them to accept card-based payments such as through the use of a credit card. Our solutions are able to process credit, debit, and contactless / radio frequency identification (“RFID”) devices. Our proprietary POS solutions are some of the first to enable electronic micro-payments at unattended POS locations.Our systems also remotely monitor, control and report on the results of distributed assets. Our solutions consist of POS electronic payment devices, proprietary operating systems, certified payment software, and advanced reporting and communication capabilities. OUR MARKET We operate in the electronic payments industry and more specifically unattended POS markets that have traditionally relied on cash transactions. Our customers fall into the following categories: ● large vending machine owners and/or operators; ● business center operators, including hotels and audio visual companies; ● commercial laundry operators servicing colleges, universities, and multi-family housing; ● brand marketers wishing to provide their products or services via kiosks or vending machines; and ● equipment manufacturers that desire to incorporate cashless payments, remote monitoring and reporting and control into their products, including consumer electronics, appliances, building control systems, factory equipment and computer peripherals. Customers for our energy management products also include energy utility companies and operators of glass front coolers. CORPORATE INFORMATION Our principal executive offices are located at 100 Deerfield Lane, Suite 140, Malvern, Pennsylvania 19355.Our telephone number is (610) 989-0340.Our web site is www.usatech.com.Information on our website is not incorporated in this prospectus and is not a part of this prospectus. 3 ABOUT OUR OFFERING Our selling shareholder is, as of the date of this prospectus: ● the holder of 1,950,426 shares covered by this prospectus; and ● the holder of unexercised warrants which, if exercised, would represent 903,955 shares, which are covered by this prospectus. Based upon the 22,709,408 shares of Common Stock outstanding as of August 31, 2009, and assuming all of the warrants are exercised for 903,955 shares, we would have 23,613,363 shares outstanding. The shares covered by this prospectus would be offered by our selling shareholder at the market price at the time of resale. Our selling shareholder may also sell its shares to other investors in a transaction not on the open market. There is no requirement that our selling shareholder sell its shares pursuant to this prospectus. We will not receive any of the proceeds raised by the offering. We would receive proceeds from the exercise of the warrants referred to above. 4 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This prospectus contains certain forward-looking statements regarding, among other things, the anticipated financial and operating results of the Company. For this purpose, forward-looking statements are any statements contained herein that are not statements of historical fact and include, but are not limited to, those preceded by or that include the words, “estimate,” “could,” “should,” “would,” “likely,” “may,” “will,” “plan,” “intend,” “believes,” “expects,” “anticipates,” “projected,” or similar expressions. Those statements are subject to known and unknown risks, uncertainties and other factors that could cause the actual results to differ materially from those contemplated by the statements.
